Citation Nr: 0306388	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  99-09 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1945.  He died in May 1998; the appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Pittsburgh, Pennsylvania.  The case now returns 
following a Board remand in June 2001.

The Board notes that although the veteran was not in receipt 
of a total disability rating for service-connected disability 
prior to his death, the appellant has claimed entitlement to 
dependency and indemnity compensation benefits pursuant to 
38 U.S.C.A. § 1318 .  The RO denied such benefits and the 
appellant thereafter perfected an appeal to the Board.  
However, the Board has imposed a temporary stay on the 
adjudication of claims under 38 U.S.C.A. § 1318 in accordance 
with the directions of the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, 00-7096, 00-7098 
(Fed. Cir., Aug. 16, 2001).  In that decision the Federal 
Circuit directed VA to conduct expedited rulemaking that will 
either explain why certain regulations (38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106) are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C.A. § 1318 claims, including the claim in 
this case, remains in effect.  Therefore, the § 1318 issue 
will not be decided at this time.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran died in May 1998 as a result of pulmonary 
embolus, which was probably due to deep vein thrombosis of 
the of the legs.  

3.  At the time of his death, service connection was in 
effect for schizophrenic reaction, evaluated as 50 percent 
disabling, and for residuals of a gunshot wound to the right 
arm with impairment to Muscle Group I; evaluated as 30 
percent disabling.   

4.  Deep vein thrombosis of either leg and pulmonary embolus 
were not present in service or until years thereafter, and 
neither disorder was etiologically related service or 
service-connected disability.  


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did 
not cause or contribute substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) ( codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the appellant's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the appellant's claim was most recently considered by the RO.  
The record reflects that through a statement of the case and 
supplements thereto the appellant has been informed of the 
requirements for the benefits sought on appeal, the evidence 
considered by VA, and the reasons for the determinations made 
relevant to the appeal.  In the Board's June 2001 remand and 
in an RO letter dated in August 2001, the appellant was 
informed of the enactment of the VCAA, the information needed 
from her to enable the RO to obtain evidence in support of 
the claim, the assistance that VA would provide in obtaining 
evidence on her behalf, and the evidence that she should 
submit if she did not desire VA's assistance in obtaining 
such evidence.  The RO specifically advised the appellant to 
submit evidence showing a causal relationship between the 
cause of the veteran's death and his period of active 
military service.  The appellant was specifically requested 
to provide identifying information and release forms such 
that VA could obtain any additionally relevant medical 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

With respect to the duty to assist, the Board notes that the 
claims file contains service medical records, as well the 
veteran's death certificate, and post-service records of 
medical treatment to include the records of terminal care.  
The appellant has reported that the military physician who 
treated the veteran's right shoulder is deceased and that she 
is therefore unable to obtain a statement from that physician 
relevant to the appeal.  The claims file does contains 
statements from the veteran's post-service treating physician 
relevant to his health status prior to his death and further 
relevant to the cause of his death.  The claims file also 
contains a VA medical opinion speaking directly to the cause 
of the veteran's death, in compliance with the Board's 
June 2001 remand request.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Neither the appellant nor her representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.


Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain diseases, such 
as cardiovascular disease, are manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Factual Background

During service the veteran incurred a penetrating gunshot 
wound to the right shoulder/scapula.  There was no fracture.  
Residuals were noted as a retained foreign body and a 
limitation of shoulder motion.  

The veteran was service-connected for residuals of a gunshot 
wound injury to the right arm with impairment of Muscle Group 
I, evaluated as 20 percent disabling from April 1, 1946, to 
December 12, 1948, and 30 percent from December 13, 1948; and 
also service-connected for schizophrenic reaction, evaluated 
as 10 percent from February 11, 1954, to June 13, 1955, 100 
percent from June 14, 1955, to July 19, 1957, and 50 percent 
from July 20, 1957.  

A report of VA examination dated in December 1951 notes 
satisfactory repair of the veteran's gunshot wound.  The 
report notes the absence of impairment of the scapula, but 
sets out that retained fragments caused adhesions of the 
musculature in the region of the axillary border of the 
scapula, in turn restricting movement of the shoulder girdle.  
Also noted was involvement of the muscular and cutaneous 
fibers and the circumflex nerve in the healing of the deltoid 
coracobrachialis muscles.  Such was noted to affect the 
veteran's grip strength and to account for his complaints of 
pain with actions such as pulling of the right arm.  The 
claims file also contains a report of VA psychiatric 
examination dated in April 1961.  That report includes the 
veteran's complaint of a loss of grip strength and also notes 
that the veteran was taking no medication and had been 
working as a chemist for approximately 15 years.  No further 
specific conclusions or findings relevant to the veteran's 
right arm disability were included in the report.  The 1961 
medical report is the last medical evidence associated with 
the record until receipt of the appellant's claim for death 
benefits.

An Emergency Department record dated in May 1998 notes that 
the veteran developed right-sided chest pain after working.  
The findings on physical examination included no abnormal 
findings relevant to the extremities.  The impression upon 
testing was a possible aneurysm.  A pulmonary embolism was 
confirmed by emergency angiogram.  The impression was massive 
pulmonary emboli with shock and hemodynamic compromise.  It 
was noted that the veteran had been resuscitated aggressively 
with intravenous fluids but that his prognosis was extremely 
poor, with doubt of his survival.  

The veteran died in May 1998.  The death certificate lists 
the immediate cause of death as a pulmonary embolus.  No 
other condition was identified as an immediate or 
contributory cause of death.  

The appellant applied for benefits, claiming that the 
veteran's right shoulder injury, specifically the retained 
metallic fragments, caused his death.  The claims file also 
contains a lay statement from an individual who worked with 
the veteran and reported knowledge that the veteran 
experienced pain and motion limitation due to his in-service 
injury.  

In a letter dated in May 1998, Dr. A. Shalley, M.D., reported 
that the veteran died of an embolus, the cause of which is 
uncertain.  Dr. Shalley noted the veteran had underlying 
hypertension and diastolic dysfunction, chronic obstructive 
lung disease and renal insufficiency.  Dr. Shalley also noted 
that the appellant was in poor health.

In a letter dated in July 2000, Dr. Shalley noted that during 
his lifetime the veteran was known to have chronic 
obstructive lung disease and hypertension with a diastolic 
dysfunction, and also that he had a history of injury to his 
shoulders and back.  Dr. Shalley stated that the veteran's 
death was caused by pulmonary embolus likely related to his 
underlying conditions.

In a letter dated in March 2002, Dr. Shalley reported that 
the veteran died due to a pulmonary embolism.  Dr. Shalley 
expressed an inability to identify the definite source but 
stated that deep vein thromboses of the legs would be most 
likely.  Dr. Shalley then indicated an inability to rule out 
the right shoulder as a cause or contributing factor, but 
expressed an inability to give any rationale as to how such 
could contribute.

In June 2002 a VA physician reviewed the claims file and 
noted the veteran's in-service shrapnel wound to the right 
scapula, to include the fact that from a review of records 
the arm muscles themselves were not involved.  The examiner 
also cited to review of terminal records, reflecting the 
veteran's death from a pulmonary embolus, with near total 
occlusion of both the right and left pulmonary arteries with 
large blood clots.  The examiner noted that the exact nature 
of the lesion was never determined and also noted that none 
of the physical evaluations performed by private facilities 
revealed any swelling in the right arm.  The physician 
concluded that it was "very unlikely" that the cause of the 
pulmonary embolus leading to the veteran's death was related 
to the original in-service wound to the scapula.  In support 
of this conclusion the examiner noted the size of the blood 
clots in the lungs, stating that to cause such near total 
occlusion the vein would have to be larger than any vein 
coming from the right upper extremity.  The physician further 
noted that with occlusion of the brachial vein there is 
extensive edema of the upper extremity and that in the 
veteran's case the physical examination disclosed no clinical 
evidence of deep vein thrombosis in the right brachial vein.  

The appellant testified at a personal hearing before a 
Decision Review Officer at the RO in August 2002.  She 
reported that the veteran experienced right shoulder problems 
throughout his life, with increased pain more proximate to 
his death.


Analysis

The appellant essentially contends that service connection is 
warranted for the cause of the veteran's death because his 
service-connected gunshot wound residuals played a causal 
role in his death.

The Board notes that pulmonary embolus was the only certified 
cause of death.  The terminal health care records identify 
other disorders, but do not indicate that such disorders 
played a material causal role in the veteran's death.  In 
fact, the medical evidence suggesting that any disorder other 
than pulmonary embolus was materially implicated in the 
veteran's death or that service-connected disability played a 
material causal role in the veteran's death is limited to the 
statements of Dr. Shalley.  

In her initial statement, Dr. Shalley pointed out that the 
veteran had a number of physical ailments, including the 
service-connected gunshot wound residuals but she did not 
relate the veteran's pulmonary embolus to any of these 
conditions or suggest that any disorder other than pulmonary 
embolus was implicated in the veteran's death.  To the 
contrary, she stated that the veteran's death was due to 
pulmonary embolus and that the cause of the embolus was 
unclear. 

In a subsequent statement, Dr. Shalley again identified 
multiple problems that the veteran experienced during his 
lifetime, to include his service-connected right arm 
disability.  Dr. Shalley then concluded that the veteran's 
"underlying conditions" contributed to his death, but she 
did not identify the underlying conditions to which she was 
referring nor did she provide the supporting rationale for 
her opinion.  Consequently, in the June 2001 remand, the 
Board directed the RO to request Dr. Shalley to provide 
clarification identifying the underlying conditions she 
believed contributed to the veteran's death, indicating 
whether she believes it is at least as likely as not that the 
veteran's pulmonary embolus was etiologically related to the 
veteran's service-connected gunshot wound residuals, and 
providing the rationale for her opinion.  

In response to the RO's request for clarification, Dr. Shelly 
stated that the veteran's death was due to pulmonary embolus 
and that deep vein thrombosis of the legs was the most likely 
source of the embolus.  With respect to other conditions 
implicated in the veteran's death, she simply pointed out 
that she was unable to say that the service-connected gunshot 
wound residuals caused the embolus and also unable to say 
that they did not contribute to the embolus.  She further 
stated that she was unable to provide any rationale for an 
opinion that the gunshot wound residuals did contribute to 
death.  

In light of the clarification provided by Dr. Shalley, the 
Board must conclude that the statements of Dr. Shalley 
support the proposition that the veteran's death was due to 
pulmonary embolus resulting from deep vein thrombosis of the 
legs and that the pulmonary embolus was unrelated to the 
service-connected gunshot wound residuals.  Dr. Shalley's 
opinion that the fatal pulmonary embolus was probably 
unrelated to the service-connected gunshot wound residuals is 
shared by the VA physician who reviewed the claims folder in 
June 2002 and provided persuasive reasoning for his opinion.  
These medical opinions are unrefuted.

The appellant has not alleged and the medical evidence does 
not support any other basis for the grant of service 
connection for the cause of the veteran's death.  

The Board has considered the appellant's statements, but as a 
lay person she is not competent to render a diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board also has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107.
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

